Severens, J.
I am of opinion, in this case, that so much of the matter covered by the second claim of the complainant’s patent as is involved in the seat manufactured by the defendants, namely, a seat turning upon a pivot so as to be thrown back and under, or partly under, the back, was not new, but had been anticipated by former patents and manufacture. If that is all there is of the second claim, as construed in connection with the specifications and other claims, it is invalid, because it had already been anticipated in its substantial features. At all events, it is all of it that the defendant’s construction employs.
An order will be entered dismissing the bill.